819 F.2d 237
W.C., Plaintiff-Appellee,v.Otis R. BOWEN, Secretary, Health and Human Services,Defendant-Appellant.
No. 86-3770.
United States Court of Appeals,Ninth Circuit.
June 5, 1987.

Dept. of Justice, Howard S. Scher, Washington, D.C., for defendant-appellant.
Schroeter, Goldmark & Bender, William Rutzick and Kristin Houser, Seattle, Wash., for plaintiff-appellee.
Before BROWNING, WRIGHT and BEEZER, Circuit Judges.


1
ORDER DENYING PETITION FOR REHEARING EN BANC AND AMENDING OPINION


2
The panel has voted to deny the petition for rehearing, and Judges Browning and Beezer have voted to reject the suggestion for a rehearing en banc.


3
The full court has been advised of the suggestion for an en banc hearing, and no judge of the court has requested a vote on it.  Fed.R.App.P. 35(b).


4
The petition for rehearing is denied and the suggestion for a rehearing en banc is rejected.


5
The opinion filed on January 13, 1987, 807 F.2d 1502 (9th Cir.), is amended as follows:


6
Page 1505, first column, line 23:  Correct to read administrative law judges and the Appeals Council.


7
Page 1506, first column, line 5, insert:  Furthermore, the effect of the program on the Appeals Council's impartiality militates against reinstating their decisions.  See Barry v. Heckler, 620 F.Supp. 779, 782 (N.D.Cal.1985).


8
Change the next sentence to read:  We agree with the district court that the ALJ's decisions must be reinstated and the claimants provided disability benefits.


9
Page 1506, footnote 8:  Delete the words:  previously awarded.


10
Page 1505, first column, last paragraph, starting with "Here, claimants":  Delete the paragraph.


11
Page 1505, second column, line 25, add:  Cf. Stoddard Lumber Co., Inc. v. Marshall, 627 F.2d 984, 986-88 (9th Cir.1980) (inspection procedure not an exercise of delegated legislative power).